Andrews, Judge.
The Juvenile Court, upon remand of this matter pursuant to In *472re A. D. I., (Case No. A90A1883, issued January 24, 1991, unpublished opinion) entered an order barring an employee of the Department of Human Resources from handling cases in that court. Such an order violates our prior decision in this 'matter because it, in effect, directs the care and disposition of the juvenile after commitment to the division.
Decided March 19, 1992.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Margot M. Cairnes, Staff Attorney, Rebecca P. Dally, for appellant.
Sandra M. Gentry, for appellee.

Judgment reversed.


Sognier, C. J., and McMurray, P. J., concur.